Plaintiffs appealed.
This was an action to impeach the validity of a local election for the levy of a special tax in a special school district, held under the provisions of Revisal, sec. 4115, and the amendment thereto in 1907. The petition of the freeholders, approved by the county board of education, was regularly filed before the county commissioners, who ordered the election. The report of the judges of election was confirmed by the county commissioners.
At the close of the evidence, his Honor intimating that he would instruct the jury that, if they believed the evidence, the plaintiffs had not made out a case, they thereupon took a nonsuit and appealed.
The presumption of law is in favor of the regularity of the conduct of the authorities, and the burden was upon the plaintiff (694) to show the contrary. Quinn v. Lattimore, 120 N.C. 426. A careful examination of the testimony causes us to concur with the judge below. There being no legal proposition involved, but merely an examination of the evidence, it can serve no purpose to recapitulate it.
No error.